                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

DEBRA JOYCE WILSON,                           )
                                              )
                                              )
                      Plaintiff,              )
                                              )
                 v.                           )    CIVIL ACTION NO. 5:19-cv-363 (MTT)
                                              )
Judge DAVID L. MINCEY, III, et al.,           )
                                              )
                                              )
                Defendants.                   )
 __________________                           )


                                              ORDER

       The Court granted Plaintiff Debra Joyce Wilson’s motion to proceed in forma

pauperis (“IFP”) and dismissed her complaint as frivolous pursuant to 28 U.S.C. §

1915(e)(2)(B). Doc. 4. After the entry of judgment, Wilson moved for an extension of

time to file a brief arguing for an injunction, for leave to exceed the page limits in that

brief, and to approve her entry of an exhibit into the record. Docs. 6; 7. However, as

the Court noted in its screening order, Wilson’s complaint was without merit and failed

to state a claim. The Court already denied relief on all claims, so a motion for an

injunction would be inappropriate. Further, to the extent her two post-judgment motions

could be construed as motions for reconsideration, Wilson has not identified any

grounds for reconsidering the Court’s prior order. See Fed. R. Civ. P. 59(3), 60(b); see

also L.R. 7.6.

       Further, approximately three months after the Court’s entry of judgment, Wilson

filed a second lawsuit based on substantially the same transactions and occurrences as

this one. Any new arguments or allegations brought by Wilson were adequately
addressed in the Court’s Order dismissing that lawsuit for frivolity. See Wilson v.

Mincey et al., 5:19-cv-492, Doc. 11.

      Accordingly, Wilson’s motion for extension of time and leave to exceed the page

count (Doc. 6) and motion to approve admittance of exhibit (Doc. 7) are DENIED.

      SO ORDERED, this 18th day of March, 2020.

                                                S/ Marc T. Treadwell
                                                MARC T. TREADWELL, JUDGE
                                                UNITED STATES DISTRICT COURT




                                               -2-
